Exhibit 10.42

PATENT LICENSE AGREEMENT

dated

December 31, 2008

between

PDL BIOPHARMA, INC.

and

ALEXION PHARMACEUTICALS, INC.

 

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

1.

  DEFINITIONS    1

2.

  LICENSE AND OTHER RIGHTS    5  

2.1.

   License Grant    5  

2.2.

   Sublicense Rights    5  

2.3.

   Additional Other Licensed Products    7  

2.4.

   Alexion Right of First Refusal    8  

2.5.

   No Other License    8  

2.6.

   Covenant Not to Sue with Respect to PDL Queen Patent Family    8  

2.7.

   Covenant Not to Sue with Respect to Other PDL Patents    12

3.

  PAYMENTS; ROYALTIES; REPORTS    12  

3.1.

   Lump-Sum Payments    12  

3.2.

   Royalties and Other Payments on Other Licensed Products    12  

3.3.

   Sales Among Affiliates    13  

3.4.

   Combination Products    13  

3.5.

   Payment, Currency Conversion    13  

3.6.

   Currency Transfer Restrictions    14  

3.7.

   Royalty Reports    14  

3.8.

   Inspection    14  

3.9.

   Withholding    15  

3.10.

   Interest on Overdue Payments    15  

3.11.

   No Royalty Offsets    16

4.

  INFRINGEMENT OF PDL QUEEN PATENT FAMILY    16  

4.1.

   Suits    16

5.

  REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION    16  

5.1.

   Valid Agreement and Certain Other Representations and Warranties    16  

5.2.

   Disclaimers    17  

5.3.

   No Other Warranties    17  

5.4.

   Indemnification by Alexion    17  

5.5.

   Indemnification by PDL    18

6.

  CONFIDENTIALITY    18  

6.1.

   Confidentiality    18  

6.2.

   Exceptions    19

7.

  TERM AND TERMINATION    20  

7.1.

   Term    20  

7.2.

   Termination    20  

7.3.

   No Waiver    22  

7.4.

   Effect of Expiration or Termination    22  

7.5.

   Survival    23

 

i

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page

8.

  GOVERNANCE PROVISIONS    23  

8.1.

   Assignment    23  

8.2.

   Entire Agreement; Amendment    24  

8.3.

   Severability    24  

8.4.

   Notices    24  

8.5.

   Choice of Law    25  

8.6.

   Dispute Resolution    26  

8.7.

   Waiver    28  

8.8.

   Force Majeure    28  

8.9.

   Publicity    28  

8.10.

   Headings    28  

8.11.

   Construction    28  

8.12.

   Successors and Assigns    28  

8.13.

   License Survival During Bankruptcy    28  

8.14.

   Counterparts    29

 

ii

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

PATENT LICENSE AGREEMENT

This Patent License Agreement (this “Agreement”), effective as of December 31,
2008 (“Effective Date”), is made by and between PDL BioPharma, Inc., a Delaware
corporation having offices at 932 Southwood Boulevard, Incline Village, NV 89451
(“PDL”), and Alexion Pharmaceuticals, Inc., a Delaware corporation having
offices at 352 Knotter Drive, Cheshire, CT 06410 (“Alexion”).

RECITALS

A. PDL and Alexion are parties to that certain Settlement Agreement, dated of
even date herewith (“Settlement Agreement”), pursuant to which, among other
matters, PDL and Alexion have agreed to settle the Litigation (as defined in the
Settlement Agreement) and enter into this Agreement; and

B. Alexion desires non-exclusive licenses to the PDL Queen Patent Family (as
defined below) to make, have made, use, sell, offer for sale, import and export
the Licensed Homology Product (as defined below) and Other Licensed Products (as
defined below), and PDL is willing to grant such non-exclusive licenses to
Alexion under the terms and conditions of this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound, PDL and Alexion agree as follows:

 

1. DEFINITIONS

Except as otherwise expressly provided herein, the following terms used in this
Agreement shall have the definitions assigned to them in this Section 1 and
shall include the singular as well as the plural.

1.1. “Affiliate.” Any corporate or other entity which, directly or indirectly,
controls, is controlled by, or is under common control with a Party during the
term of this Agreement, where “control” means the ownership of more than fifty
percent (50%) of the voting shares of a corporation or other entity, or of
decision-making authority as to an unincorporated entity; provided, however,
that such corporation or other entity shall be an Affiliate only so long as such
control exists.

1.2. “Agreement.” The meaning specified in the Preamble to this Agreement.

1.3. “Alexion.” The meaning specified in the Preamble to this Agreement.

1.4. “Antibody Person.” The meaning specified in the Settlement Agreement.

 

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

1.5. “Asserted Homology Claims.” Claims 1, 2, 6, 8, 17, 18, 26, 33 and 35 of
U.S. Patent No. 5,693,761; claims 1, 2, 3 and 10-19 of U.S. Patent
No. 5,693,762; and claims 1, 2, 5, 6 and 25-28 of U.S. Patent No. 6,180,370.

1.6. “Bulk Product.” An Other Licensed Product supplied in a form other than a
Finished Product that can be converted into a Finished Product.

1.7. “Combination Product.” Any product containing both a pharmaceutically
active agent or ingredient that constitutes an Other Licensed Product and one or
more other pharmaceutically active agents or ingredients that do not constitute
Other Licensed Products.

1.8. “Confidential Information.” The meaning specified in Section 6.1.

1.9. “Controlled Affiliate.” Any Affiliate which, directly or indirectly, is
controlled by a Party (where “controlled” has the meaning specified in Section
1.1).

1.10. “Discloser.” The meaning specified in Section 6.2(a).

1.11. “Effective Date.” The meaning specified in the Preamble to this Agreement.

1.12. “Finished Product.” Any Other Licensed Product in a form for use by an end
user and not intended for further chemical or genetic manipulation or
transformation.

1.13. “Foreign Homology-Only Claims.” Any claim of the PDL Foreign Queen Patents
that does not require, either through the text on its face or by operation of
applicable foreign law, that (a) one or more framework amino acid(s) be replaced
or substituted, or (b) the sequence of the acceptor immunoglobulin heavy and/or
light chain variable region framework be a consensus sequence of human
immunoglobulin heavy and/or light chain variable region frameworks.

1.14. “Independent Third Party.” Any Person that is not (a) Alexion, (b) an
Affiliate of Alexion, (c) a Sublicensee, or (d) an Affiliate of a Sublicensee.

1.15. “Licensed Homology Product.” The antibody known generically as eculizumab,
identified in Biologics License Application No. 125166/0, Figure 3.2.S.1.2.2
(currently marketed by Alexion under the name Soliris®) and any antibody that
has the same variable region amino acid sequences as the variable region amino
acid sequences of eculizumab.

1.16. “Licensed Products.” Collectively, the Licensed Homology Product and the
Other Licensed Products.

1.17. “Net Sales.” The aggregate gross revenues received from the sale or other
disposition of Other Licensed Products by Alexion or any of its Affiliates or
Sublicensees to an Independent Third Party, less deductions for the following to
the extent pertaining to Other Licensed Products: (a) discounts, credits or
allowances, if any, actually granted on account of price adjustments, recalls,
rejection or return of items previously sold; (b) excise and sales taxes,

 

2

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

duties or other taxes and other governmental charges imposed on and paid with
respect to such sales (excluding income or franchise taxes of any kind);
(c) outer packing, transport, freight, insurance, handling and other
freight-related costs; (d) trade, quantity and cash discounts and rebates,
charge-backs and retroactive price reductions (including, without limitation,
Medicaid rebates and rebates to social and welfare systems and to governmental
agencies, or any payor, administrator or contractor (including, without
limitation, managed health organizations)); (e) allowances, charge-backs,
refunds and credits on account of rejected, damaged, outdated, returned,
withdrawn or recalled Other Licensed Product or on account of retroactive price
reductions affecting an Other Licensed Product; and (f) up to five percent
(5%) of such aggregate gross revenues for co-pay assistance amounts and other
payment assistance amounts actually provided by Alexion or its Affiliates or
Sublicensees pursuant to any of their respective patient access or similar
programs for the benefit of patients who are not covered by insurance (but only
such portion of such amounts that are applicable to an Other Licensed Product).

If Alexion or any of its Affiliates or Sublicensees receives any non-cash
consideration for any Other Licensed Product sold or otherwise disposed of to
such an Independent Third Party, the reasonable fair market value of such
non-cash consideration on the date of such sale or disposition shall be mutually
agreed upon by the Parties.

Net Sales for Bulk Products shall be calculated by multiplying the units of
Finished Product to which such Bulk Product is reasonably anticipated to be
converted by the established market price of the Finished Product on the date of
sale or disposition of such Bulk Product. By way of example and without
limitation, units of Finished Product may be measured in grams or doses, as
appropriate.

If Alexion or any of its Affiliates or Sublicensees receive any consideration
for the sale or other disposition of any Other Licensed Product as part of a set
of bundled products, Net Sales for such Other Licensed Product shall be
calculated by reference to the average non-discounted unit price for such Other
Licensed Product when sold or otherwise disposed of for cash other than as part
of a set of bundled products. Net Sales for Combination Products shall be
calculated as set forth in Section 3.4.

Net Sales shall not include the disposition of any Other Licensed Product in
connection with any of the following so long as no consideration is received by
Alexion or any of its Affiliates or Sublicensees in connection with such
disposition: (i) any clinical trials or phase IV or other studies; (ii) any
regulatory or governmental purposes; or (iii) any patient assistance programs or
charitable or promotional purposes.

Net Sales shall be determined in accordance with U.S. generally accepted
accounting principles consistently applied.

1.18. “No Contest Covenant.” The meaning specified in the Settlement Agreement.

1.19. “Other Licensed Product.” Each product listed on Exhibit A (as such list
may be modified from time to time by Alexion in accordance with Section 2.3),
the manufacture, use, sale, offer for sale, importation or exportation of which
in a particular country would, but for the license granted in Section 2.1(b),
infringe a Valid Claim.

 

3

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

1.20. “Other PDL Patents.” The issued patents and patent applications (a) owned
by PDL or any of its Affiliates as of the Effective Date of this Agreement that
are not included in the PDL Queen Patent Family or (b) exclusively licensed to
PDL or any of its Affiliates and in respect of which license it is reasonable to
conclude that PDL or any such Affiliate has standing to sue any other Person for
infringement (or in respect of which PDL or any of its Affiliates otherwise has
the right to assert infringement against any other Person) as of the Effective
Date of this Agreement that are not included in the PDL Queen Patent Family.

1.21. “Parties.” PDL and Alexion.

1.22. “Party.” Either PDL or Alexion.

1.23. “PDL Foreign Queen Patents.” The meaning specified in the Settlement
Agreement.

1.24. “PDL Queen Patent Family.” The meaning specified in the Settlement
Agreement.

1.25. “PDL Queen Patent Family Assignee.” The meaning specified in Section
2.6(a).

1.26. “Person.” An individual, partnership, limited liability company,
corporation, joint stock company, trust (including, without limitation, a
business trust), unincorporated association, joint venture, firm, enterprise or
other entity.

1.27. “PTO.” The U.S. Patent and Trademark Office.

1.28. “Recipient.” The meaning specified in Section 6.2(a).

1.29. “Settlement Agreement.” The meaning set forth in the Recitals to this
Agreement.

1.30. “Soliris.” The meaning specified in the Recitals to the Settlement
Agreement.

1.31. “Sublicensee.” Any sublicensee to which Alexion has, pursuant to and in
accordance with Section 2.2, granted a sublicense under the license granted to
Alexion in Section 2.1(a), Section 2.1(b) and/or, if applicable, Section 2.6(b)
(a “Primary Sublicensee”); and any sublicensee to which a Primary Sublicensee
has, pursuant to and in accordance with Section 2.2, granted a further
sublicense under the sublicense granted to such Primary Sublicensee by Alexion
pursuant to Section 2.1(a), Section 2.1(b) and/or, if applicable, Section
2.6(b), respectively.

1.32. “Sublicensee Covenant.” The meaning specified in Section 2.2(c).

 

4

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

1.33. “Third Party.” A Person that is not a Party or an Affiliate of a Party.

1.34. “Valid Claim.” Any claim included in the PDL Queen Patent Family, which
claim has not expired or been disclaimed or been held unenforceable or invalid
by a governmental agency or court of competent jurisdiction by a decision from
which no appeal has been timely taken or may be taken.

 

2. LICENSE AND OTHER RIGHTS

2.1. License Grant. Subject to the terms and conditions of this Agreement, PDL
hereby grants to Alexion and Alexion hereby accepts:

(a) a worldwide, non-transferable (except as provided in Section 8.1),
non-exclusive license under the Asserted Homology Claims and the Foreign
Homology-Only Claims to make, have made, use, sell, offer for sale, import and
export the Licensed Homology Product for all indications (which license shall
become fully paid-up upon Alexion’s payment in full of the payments pursuant to
Section 3.1); and

(b) a worldwide, royalty-bearing, non-transferable (except as provided in
Section 8.1), non-exclusive license under all claims of the PDL Queen Patent
Family to make, have made, use, sell, offer for sale, import and export Other
Licensed Products.

2.2. Sublicense Rights.

(a) Subject to Section 2.2(c) and Section 2.2(d), Alexion shall have the right
to grant sublicenses under the license granted to Alexion in Section 2.1(a) in
its sole discretion. Subject to Section 2.2(c) and Section 2.2(d), Alexion may
grant any of its Affiliates or Sublicensees the right to grant further
sublicenses under the sublicense granted to such Affiliate or Sublicensee
pursuant to this Section 2.2(a) without PDL’s prior written consent.

(b) Subject to Section 2.2(c) and Section 2.2(d), Alexion shall have the right
to grant sublicenses under the license granted to Alexion in Section 2.1(b) with
respect to an Other Licensed Product solely to (i) any Person to which Alexion
also licenses other issued patents or patent applications necessary for the
research, development, manufacture, use, marketing or sale of such Other
Licensed Product, or (ii) any of Alexion’s Affiliates; provided, however, that
Alexion or any of its Affiliates (A) has, itself or through a contractor engaged
by Alexion or such Affiliate for Alexion’s or its Affiliate’s benefit,
undertaken substantial development efforts in connection with such Other
Licensed Product that is the subject of any such sublicense, and/or (B) owns or
has exclusive rights to such Other Licensed Product. Subject to Section 2.2(c)
and Section 2.2(d), Alexion may grant any of its Affiliates or Sublicensees the
right to grant further sublicenses under the sublicense granted to such
Affiliate or Sublicensee pursuant to this Section 2.2(b) without PDL’s prior
written consent. Alexion does not have the right to grant any other sublicenses
under the license granted to Alexion in Section 2.1(b) without PDL’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed).

 

5

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

(c) Each sublicense granted under the license(s) granted to Alexion in Section
2.1(a), Section 2.1(b) and/or, if applicable, Section 2.6(b) (and each
sublicense granted under such sublicense) shall be in writing and shall (i) be
subject to all applicable terms and conditions of this Agreement (including,
without limitation, with respect to each sublicense granted under the license
granted to Alexion in Section 2.1(b) (and each sublicense granted under such
sublicense), the right of Alexion to terminate such sublicense in the event of
an uncured payment breach or other uncured material breach of such sublicense
agreement by the Sublicensee of such sublicense agreement), in respect of which
PDL shall expressly be named as a third party beneficiary of such agreement with
the right to fully enforce its rights with respect to such applicable terms and
conditions of this Agreement (including, without limitation, the right to fully
enforce the Sublicensee Covenant (as defined below in this Section 2.2(c)) with
respect to such Sublicensee and to terminate such sublicense agreement if such
Sublicensee breaches such Sublicensee Covenant), provided that PDL shall only
exercise its third party beneficiary rights after (x) it has notified Alexion
that it plans to exercise such rights and has given Alexion a reasonable period
of time to, as applicable, enforce Alexion’s rights or terminate such sublicense
agreement, and (y) PDL and Alexion have reasonably coordinated with each other
in connection with the timing and exercise of such rights by PDL (and in the
event PDL exercises such rights, it will keep Alexion reasonably apprised of the
status of its efforts in connection therewith (including, without limitation, by
promptly providing Alexion with copies of written communications with any
Sublicensees)), and (ii) include a covenant in such sublicense agreement with
such Sublicensee that such Sublicensee shall not (A) intentionally provide
direct monetary assistance to any Third Party to Challenge (as such term is
defined in the Settlement Agreement) any of the PDL Queen Patent Family or
(B) intentionally file or otherwise initiate any lawsuit, arbitration,
interference, reexamination or opposition or any other proceeding in which such
Sublicensee alleges or seeks a determination that any of the PDL Queen Patent
Family is invalid or unenforceable (the “Sublicensee Covenant”); provided,
however, that if a court of competent jurisdiction holds in a decision from
which no appeal may be taken or has been timely taken that the Sublicensee
Covenant is unenforceable or invalid under applicable law, such Sublicensee
shall not be bound by the Sublicensee Covenant solely in the jurisdiction to
which such court decision applies. If a Sublicensee breaches the Sublicensee
Covenant by intentionally filing or otherwise initiating any lawsuit,
arbitration, interference, reexamination or opposition proceeding or any other
proceeding in which such Sublicensee alleges or seeks a determination that any
of the PDL Queen Patent Family is invalid or unenforceable, Alexion shall
immediately notify PDL in writing thereof and shall immediately terminate such
sublicense agreement, provided, however, that Alexion has the right to so
terminate such agreement under applicable law. Notwithstanding the foregoing in
this Section 2.2(c), a Sublicensee shall not be obligated to covenant and agree
not to file or otherwise initiate or participate in any lawsuit, arbitration,
interference, reexamination or opposition or any other proceeding that alleges
or seeks a determination that one or more claims of an issued patent within the
PDL Queen Patent Family is invalid or unenforceable, provided that no Licensed
Product forms any jurisdictional basis on which such lawsuit, arbitration,
interference, reexamination or opposition or any other proceeding is filed or
continued. In addition to, and without limiting, Section 3.5(f) of the
Settlement Agreement, if a Sublicensee is an Antibody Person that has an
antibody that is not a Licensed Product and that is in Phase III development or
later, such Sublicensee shall not, for so long as such Person is an Antibody
Person (that has an antibody that is not a Licensed Product

 

6

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

and that is in Phase III development or later), be obligated to covenant and
agree not to file or otherwise initiate or participate in any lawsuit,
arbitration, interference, reexamination or opposition or other proceeding that
seeks a determination that one or more claims of an issued patent within the PDL
Queen Patent Family is invalid or unenforceable, provided that no Licensed
Product forms any jurisdictional basis on which such lawsuit, arbitration,
interference, reexamination or opposition or other proceeding is filed or
continued or thereafter becomes a subject of such lawsuit, arbitration,
interference, reexamination or opposition or other proceeding.

(d) Alexion shall provide a written summary to PDL within forty-five (45) days
following the end of each calendar quarter during the term of this Agreement
specifying the name of each Sublicensee, territory and scope of the rights
sublicensed under this Agreement (or further sublicensed under any sublicense
agreement granted under this Agreement) during such quarter; provided, however,
that no such written summary shall be required for a calendar quarter in the
event that, during such calendar quarter, there are (i) no rights sublicensed
under this Agreement by Alexion and (ii) no rights further sublicensed by any
Sublicensee under any sublicense granted to such Sublicensee under this
Agreement. For the avoidance of doubt, Alexion shall remain liable for all
obligations under this Agreement with respect to sales and other dispositions of
Other Licensed Products under each sublicense granted under the license granted
to Alexion (and each sublicense granted under such sublicense) in Section 2.1(b)
(including, without limitation, royalty payment obligations under Section 3.2).

2.3. Additional Other Licensed Products. Alexion may, in its sole discretion,
add any product to Exhibit A from time to time, provided that Alexion or any of
its Affiliates (a) has performed, itself or through a contractor engaged by
Alexion or such Affiliate for Alexion’s benefit, substantial development work
with respect to such product, (b) owns or has the exclusive rights to
manufacture, use, sell, offer for sale, import, export and/or otherwise exploit
such product (provided that, with respect to any such product for which Alexion
has any such exclusive rights only for a particular geographic territory,
Alexion’s corresponding license rights under Section 2.1(b) with respect to such
product shall be limited to such geographic territory) and/or (c) owns or has
the non-exclusive rights to manufacture, use, import or export such product in
order to support regulatory filings or sales in countries or geographic
territories in which Alexion or such Affiliate has the exclusive right to sell
or offer for sale such product. In the event Alexion desires to add any such
product to Exhibit A, Alexion shall so notify PDL in writing and, upon PDL’s
receipt of such written notification, such product shall be deemed to be added
to Exhibit A and shall be an Other Licensed Product hereunder. For each Other
Licensed Product added to Exhibit A by Alexion pursuant to this Section 2.3
after the first three (3) Other Licensed Products added to Exhibit A by Alexion
hereunder, in addition to the royalties Alexion is obligated to pay pursuant to
Section 3.2, Alexion shall pay to PDL a one-time, non-refundable, lump-sum
payment pursuant to Section 3.2. Notwithstanding anything in this Agreement, in
the event that Alexion breaches the No Contest Covenant and fails to cure such
breach as provided in Section 6.2 of the Settlement Agreement, then PDL may,
subject to all of the terms and conditions set forth in the Settlement
Agreement, invoke its right under Section 6.2 of the Settlement Agreement to
terminate Alexion’s right under this Section 2.3 of this Agreement to add any
products to Exhibit A of this Agreement.

 

7

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

2.4. Alexion Right of First Refusal. Subject to the exclusive licenses and
rights set forth on Exhibit C that PDL has granted to a Third Party prior to the
Effective Date, in the event that PDL determines in good faith to offer any
exclusive license(s) to any claim(s), issued patent(s) or patent applications
included in the PDL Queen Patent Family, PDL shall first notify Alexion in
writing of (a) the type of transaction that PDL is planning on pursuing, (b) the
field (including, without limitation, the specific target or indication, if
applicable) and the geographic territory of such proposed exclusive license and
the relevant issued patent(s), patent applications or claim(s) to be exclusively
licensed, and (c) the general economic terms proposed by PDL for such license (a
“PDL Notice”). If Alexion is interested in obtaining an exclusive license under
the claim(s), issued patent(s) or patent applications included in the PDL Queen
Patent Family in the field and geographic territory, and on the general economic
terms, described in the PDL Notice, then Alexion shall so notify PDL in writing
(an “Alexion Notice”) within thirty (30) days from Alexion’s receipt of such PDL
Notice. In such event, Alexion and PDL each hereby agree to exclusively
negotiate in good faith the terms and conditions of such license for a period of
ninety (90) days from the date of such Alexion Notice (a “Negotiation Period”).
If the Parties agree on all of the terms and conditions of the exclusive license
agreement during the Negotiation Period, then the Parties shall execute a
written exclusive license agreement containing such terms and conditions. If the
Parties are unable to agree on all of the terms and conditions of such exclusive
license within the Negotiation Period, then PDL shall thereafter be free to
enter into an agreement for the exclusive license described in the PDL Notice
with any Third Party on terms and conditions that, in the aggregate and taken as
a whole, are in PDL’s good faith judgment more advantageous to PDL than the
terms and conditions last offered to PDL by Alexion.

2.5. No Other License. Alexion expressly acknowledges and agrees that, except
for the licenses expressly granted to Alexion in Section 2.1 and Section 2.6(b),
no licenses to the PDL Queen Patent Family and no licenses to any Other PDL
Patents, or to any know-how, trade secrets or other intellectual property, are
included in this Agreement or granted by implication, estoppel or otherwise. As
between Alexion and PDL, subject to the licenses granted to Alexion in Section
2.1 and Section 2.6(b), PDL retains all right, title and interest in and to all
of the PDL Queen Patent Family and Other PDL Patents.

2.6. Covenant Not to Sue with Respect to PDL Queen Patent Family.

(a) PDL covenants and agrees not to, and to cause its Controlled Affiliates and
each of its and their respective exclusive licensees (to the extent it is
reasonable to conclude that such licensee has standing to sue any other Person
for infringement of any PDL Queen Patent Family that is not an Asserted Homology
Claim or a Foreign Homology-Only Claim) not to, assert, initiate, file or
otherwise commence anywhere in the world any proceeding or action (including,
without limitation, any litigation, arbitration, interference or other
proceeding), at law or in equity, against Alexion or any of Alexion’s Affiliates
or any successors or assigns of Alexion or any of Alexion’s Affiliates or any
Sublicensee to which Alexion has granted a sublicense under the license granted
to Alexion in Section 2.1(a) and/or, if applicable, Section 2.6(b) (but only for
so long as such Sublicensee has an effective sublicense granted under and in
accordance with this Agreement) claiming that the manufacture, use, sale, offer
for sale,

 

8

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

importation or exportation of the Licensed Homology Product infringes any claim
of the PDL Queen Patent Family that is not an Asserted Homology Claim or a
Foreign Homology-Only Claim. Prior to any sale, assignment or other transfer by
PDL or any of its Controlled Affiliates of all or substantially all of its
rights (which, for the avoidance of doubt, does not include any grant of a
non-exclusive license) in and to (or any grant by PDL or any of its Controlled
Affiliates of any exclusive license, in respect of which license it is
reasonable to conclude that such exclusive licensee has standing to sue for
infringement of any patent included in the PDL Queen Patent Family that includes
a claim that is not an Asserted Homology Claim or a Foreign Homology-Only Claim,
under) any issued patent or patent application included in the PDL Queen Patent
Family that includes a claim that is not an Asserted Homology Claim or a Foreign
Homology-Only Claim to any other Person (each such other Person, a “PDL Queen
Patent Family Assignee”), PDL shall, and shall cause its Controlled Affiliates
(and its and their exclusive licensees to the extent it is reasonable to
conclude that such licensee has standing to sue any other Person for
infringement of any PDL Queen Patent Family that is not an Asserted Homology
Claim or a Foreign Homology-Only Claim) to: (i) require each PDL Queen Patent
Family Assignee to acknowledge and agree in writing (A) to be bound by this
Section 2.6(a) with respect to such issued patent or patent application,
(B) that Alexion (or its successor, assign or Sublicensee, as applicable) is a
third party beneficiary of such agreement with the right to fully enforce its
rights set forth in this Section 2.6(a) and (C) to require and obligate any
Person to whom such PDL Queen Patent Family Assignee subsequently sells, assigns
or otherwise transfers ownership of such issued patent or patent application (or
grants an exclusive license under such issued patent or patent application, in
respect of which license it is reasonable to conclude that such exclusive
licensee has standing to sue for infringement of such issued patent or patent
application) to acknowledge and agree in writing to be bound by this Section
2.6(a) in connection with any subsequent sale(s), assignment(s) or other
transfer(s) of such issued patent or patent application; and (ii) provide
Alexion (or its successor or assign, as applicable) with a certification
executed by PDL and such PDL Queen Patent Family Assignee, confirming that the
obligations set forth above in subclause (i) of this Section 2.6(a) have been,
with respect to PDL and such PDL Queen Patent Family Assignee, fully complied
with.

(b) Without limiting the foregoing in Section 2.6(a), and subject to the terms
and conditions of this Agreement, PDL hereby grants to Alexion and Alexion
hereby accepts a worldwide, non-transferable (except as provided in Section
8.1), non-exclusive, sublicensable (but only to the same extent that the license
under Section 2.1(a) is sublicensable under Section 2.2(c), and subject to
Section 2.2(c) and Section 2.2(d)) license under all claims of the PDL Queen
Patent Family that are not Asserted Homology Claims or Foreign Homology-Only
Claims to make, have made, use, sell, offer for sale, import and export the
Licensed Homology Product for all indications, which license shall be effective
as of the Effective Date and shall become fully paid-up upon Alexion’s payment
in full of the payments pursuant to Section 3.1, but Alexion may only exercise
its rights under the foregoing license in this Section 2.6(b) solely in the
event and solely to the extent that:

(i) the covenant set forth in Section 2.6(a) is held to be unenforceable or
invalid under, or in contravention of, applicable law by any court of competent
jurisdiction, provided that Alexion may only exercise its rights under the
foregoing license in this Section 2.6(b)

 

9

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

as a result of such court decision solely with respect to any patents issued by,
or patent applications pending in, a patent office or similar governmental
agency with effect in the jurisdiction to which such court decision applies; or

(ii) (A) PDL and/or any of its Controlled Affiliates, and/or any PDL Queen
Patent Family Assignee does not comply with Section 2.6(a) (including, without
limitation, (1) in connection with any sale, assignment or other transfer of all
or substantially all of its rights in and to (or any grant by PDL or any of its
Controlled Affiliates of any exclusive license, in respect of which license it
is reasonable to conclude that such exclusive licensee has standing to sue for
infringement of any patent included in the PDL Queen Patent Family that includes
a claim that is not an Asserted Homology Claim or a Foreign Homology-Only Claim,
under) any issued patent or patent application included in the PDL Queen Patent
Family that includes a claim that is not an Asserted Homology Claim or a Foreign
Homology-Only Claim, or (2) any PDL Queen Patent Family Assignee (including,
without limitation, any exclusive licensee of any such issued patent or patent
application to the extent it is reasonable to conclude that such exclusive
licensee has standing to sue any other Person for infringement of any PDL Queen
Patent Family that is not an Asserted Homology Claim or a Foreign Homology-Only
Claim) does not agree in writing prior to or effective as of the closing of such
sale, assignment, acquisition, exclusive license or other transfer (or
thereafter fails to comply with such agreement) to comply with Section 2.6(a)
with respect to such issued patent or patent application or such agreement with
a PDL Queen Patent Family Assignee is held to be unenforceable or invalid under,
or in contravention of, applicable law by any court of competent jurisdiction),
provided that Alexion may only exercise its rights under the foregoing license
in this Section 2.6(b) as a result of such non-compliance with respect to such
issued patent or patent application; and/or (B) an Affiliate of PDL that is not
a Controlled Affiliate of PDL commits an act or omission that, if it was an act
or omission of PDL or its Controlled Affiliate, would not comply with Section
2.6(a); and/or (C) any exclusive licensee under any claim of the PDL Queen
Patent Family that is not an Asserted Homology Claim or a Foreign Homology-Only
Claim (regardless of whether it is reasonable to conclude that such licensee has
standing to sue any other Person for infringement of any PDL Queen Patent Family
that is not an Asserted Homology Claim or a Foreign Homology-Only Claim) commits
an act or omission that, if it was an act or omission of PDL or its Controlled
Affiliate, would not comply with Section 2.6(a); or

(iii) this Agreement or the covenant set forth in Section 2.6(a) is rejected by
a trustee in connection with a bankruptcy proceeding and the bankruptcy court
(or any other court of competent jurisdiction) has determined that
Section 365(n) of the U.S. Bankruptcy Code does not apply to such a covenant; or

(iv) any issued patent or patent application included in the PDL Queen Patent
Family subject to the covenant set forth in Section 2.6(a) is transferred,
assigned or otherwise disposed of in connection with a bankruptcy proceeding
free and clear of such covenant, provided that Alexion may only exercise its
rights under the foregoing license in this Section 2.6(b) as a result of such
disposition only with respect to such issued patent or patent application; or

 

10

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

(v) any patent included in the PDL Queen Patent Family subject to the covenant
set forth in Section 2.6(a) is asserted against (or any proceeding or action is
otherwise initiated, filed or otherwise commenced anywhere in the world, at law
or in equity, against) Alexion, any of Alexion’s Affiliates, any successors or
assigns of Alexion or any of Alexion’s Affiliates, or any Sublicensee to which
Alexion has granted a sublicense under the license granted to Alexion in Section
2.1(a) and/or, if applicable, Section 2.6(b), or any Sublicensee of any such
Sublicensee (but, with respect to any of the foregoing Sublicensees, only if
such Sublicensee, at the time of such assertion, has an effective sublicense
granted under and in accordance with this Agreement), in each of the foregoing
cases, with respect to the Licensed Homology Product; provided that this
subsection (v) only entitles Alexion to exercise the foregoing license in this
Section 2.6(b) as a result of such assertion only with respect to such patent.

(c) Each Party agrees, covenants, represents and warrants, and shall cause its
Affiliates (and with respect to Alexion, its Sublicensees (and all Sublicensees
of such Sublicensees), and with respect to PDL, its exclusive licensees of any
patent included in the PDL Queen Patent Family that includes a claim that is not
an Asserted Homology Claim or a Foreign Homology-Only Claim in respect of which
it is reasonable to conclude that such exclusive licensees have standing to sue
any other Person for infringement of such patent) to agree, covenant, represent
and warrant, that it will not challenge the validity or enforceability of the
covenant set forth in Section 2.6(a) or any of the other provisions set forth in
this Section 2.6.

(d) For the avoidance of doubt, notwithstanding anything contained herein,
nothing in this Section 2.6 limits the license grant set forth in Section
2.1(a).

(e) If any patent included in the PDL Queen Patent Family subject to the
covenant set forth in Section 2.6(a) is asserted by a Person with standing
against (or any proceeding or action is otherwise initiated, filed or otherwise
commenced by a Person with standing anywhere in the world, at law or in equity,
asserting any such patent) against Alexion or any of Alexion’s Affiliates (or
any successors or assigns of Alexion or any of Alexion’s Affiliates or any
Sublicensee to which Alexion has granted a sublicense under the license granted
to Alexion in Section 2.1(a)) with respect to the Licensed Homology Product,
then, notwithstanding anything contained in this Agreement or the Settlement
Agreement, and solely with respect to such patent, neither Alexion nor its
Affiliates (nor any of its or their successors or assigns nor any Sublicensee to
which Alexion has granted a sublicense under the license granted to Alexion in
Section 2.1(a)) shall be bound by or otherwise have any obligation under the No
Contest Covenant or any other provision set forth in Section 3 of the Settlement
Agreement (and such provisions shall be of no force and effect) solely in
connection with such proceeding or action and solely for the period of time
beginning on the date such proceeding or action is filed or otherwise commences
and ending on the date of a final decision by a relevant court of competent
jurisdiction or arbitral body, as applicable, in connection with such proceeding
or action from which no appeal has been timely taken or may be taken.

 

11

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

2.7. Covenant Not to Sue with Respect to Other PDL Patents. PDL covenants and
agrees not to, and to cause its Affiliates not to, assert, initiate, file or
otherwise commence anywhere in the world any proceeding or action (including,
without limitation, any litigation, arbitration, interference or other
proceeding), at law or in equity, against Alexion or any of Alexion’s Affiliates
or any successors or assigns of Alexion or any of Alexion’s Affiliates or any
Sublicensee to which Alexion has granted a sublicense under the license granted
to Alexion in Section 2.1(a), or any Sublicensee of any such Sublicensee (but
with respect to any of the foregoing Sublicensees, only for so long as such
Sublicensee has an effective sublicense granted under and in accordance with
this Agreement), claiming that the manufacture, use, sale, offer for sale,
importation or exportation of the Licensed Homology Product infringes any claim
of any Other PDL Patent.

 

3. PAYMENTS; ROYALTIES; REPORTS

3.1. Lump-Sum Payments. In consideration of the licenses granted to Alexion in
Section 2.1(a) and Section 2.6(b), the covenants granted pursuant to Section 2.6
and Section 2.7 and the release by PDL pursuant to Section 2.2 of the Settlement
Agreement, Alexion shall pay to PDL a one-time, non-refundable, lump-sum payment
of twenty-five million U.S. dollars ($25,000,000), twelve million five hundred
thousand U.S. dollars ($12,500,000) of which shall be due and paid by Alexion to
PDL within ten (10) days after the Effective Date and twelve million five
hundred thousand U.S. dollars ($12,500,000) of which shall be due and paid by
Alexion to PDL within six (6) months after the Effective Date. Upon PDL’s
receipt of such payment of twenty-five million U.S. dollars ($25,000,000) in
full in accordance with this Section 3.1, the licenses granted to Alexion in
Section 2.1(a) and Section 2.6(b) shall be fully paid-up, irrevocable, perpetual
and sublicensable as set forth in this Agreement.

3.2. Royalties and Other Payments on Other Licensed Products.

(a) For each Other Licensed Product added to Exhibit A by Alexion pursuant to
Section 2.3 after the first three (3) Other Licensed Products have been added to
Exhibit A by Alexion, Alexion shall, in addition to the royalties Alexion is
obligated to pay to PDL pursuant to Section 3.2(b), pay to PDL a one-time,
non-refundable, lump-sum payment of [*], which payment shall be due and payable
by Alexion to PDL within fifteen (15) business days of the later of (i) the date
of a filing by Alexion or its Affiliate or Sublicensee for marketing approval
for such Other Licensed Product with any regulatory authority in any country,
and (ii) the date Alexion adds such Other Licensed Product to Exhibit A pursuant
to Section 2.3.

(b) In consideration of the license granted to Alexion in Section 2.1(b),
Alexion shall pay to PDL on a country-by-country and Other Licensed
Product-by-Other Licensed Product basis a royalty of four percent (4%) of the
Net Sales of all Other Licensed Products sold or otherwise disposed of by
Alexion or any of its Affiliates or any Sublicensee. For the avoidance of doubt,
the foregoing royalty obligation in this Section 3.2 expires with respect to an
Other Licensed Product in a particular country on the earlier to occur of
(i) the last date on which there is a Valid Claim that, but for the license
granted to Alexion in Section 2.1(b), would be infringed by the manufacture,
use, sale, offer for sale, importation or exportation of such Other Licensed
Product in such country and (ii) December 2, 2014. Notwithstanding the foregoing
sentence, with respect to any Other Licensed Product

 

12

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

manufactured, used, sold, offered for sale in, or imported to or exported from,
any country within the European Union in which PDL has obtained a supplementary
protection certificate on such Other Licensed Product, the foregoing royalty
obligation in this Section 3.2 expires on the earlier to occur of
(A) December 28, 2014 and (B) the expiration date of any such supplementary
protection certificate in such country. Upon expiration of the royalty
obligation in and in accordance with this Section 3.2 with respect to an Other
Licensed Product in a particular country, the license granted to Alexion in
Section 2.1(b) with respect to such Other Licensed Product in such country shall
be fully paid-up, irrevocable, perpetual and sublicensable as set forth in this
Agreement. For the avoidance of doubt, if Alexion breaches the No Contest
Covenant under the Settlement Agreement, and fails to cure such breach as
provided in Section 6.2 of the Settlement Agreement, then the four percent
(4%) royalty payable to PDL under this Section 3.2 on the Net Sales of Other
Licensed Products may be increased prospectively thereafter to [*] of the Net
Sales of all Other Licensed Products, as provided in Section 6.2 of the
Settlement Agreement (and subject to all of the terms and conditions set forth
in the Settlement Agreement).

3.3. Sales Among Affiliates. Sales or other transfers of an Other Licensed
Product between and/or among Alexion, any of its Affiliates and/or any
Sublicensees (or between or among a Sublicensee and its Affiliates) of such
Other Licensed Product, which Other Licensed Products are subsequently resold by
Alexion or any such Affiliate or Sublicensee (or any such Affiliate of such
Sublicensee) to an Independent Third Party, shall, for purposes of Section 3.2,
be excluded from Net Sales and shall not be subject to the royalty obligations
set forth in Section 3.2, but in such cases, revenues shall be included in Net
Sales and royalties shall accrue and be calculated in accordance with Section
3.2 on any subsequent sale or other transfer or disposition of such Other
Licensed Products by Alexion or any such Affiliate or Sublicensee to an
Independent Third Party.

3.4. Combination Products. Net Sales in a particular country, in the case of a
Combination Product for which the pharmaceutically active agent or ingredient
constituting an Other Licensed Product(s) and each of the other pharmaceutically
active agents or ingredients not constituting Other Licensed Product(s) have
established market prices in such country when sold separately, shall be
determined by multiplying the Net Sales for such Combination Product by a
fraction, the numerator of which shall be the established market price for the
Other Licensed Product(s) contained in such Combination Product and the
denominator of which shall be the sum of the established market prices for the
Other Licensed Product(s) plus the established market prices for the other
pharmaceutically active agents or ingredients contained in such Combination
Product. When such separate market prices are not established in a country, then
the Parties shall negotiate in good faith to determine a fair and equitable
method of calculating Net Sales in such country for the Combination Product in
question.

3.5. Payment, Currency Conversion. All amounts payable to PDL under this
Agreement shall be paid in U.S. dollars by wire transfer to the following
account (or such other account as PDL may designate in writing from time to
time):

Bank:         [*]

Further Credit to:     PDL Biopharma

A/C Number:         [*]

 

13

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

In the case of royalties on Net Sales of Other Licensed Products, all amounts
payable shall first be calculated in the currency of sale and then converted
into U.S. dollars using the average of the daily exchange rates for such
currency quoted by Citibank, N.A. for each of the last five (5) banking days of
the calendar quarter in respect of which such royalties are payable.

3.6. Currency Transfer Restrictions. If restrictions on the transfer of currency
exist in any country such as to prevent Alexion from making payments in the
U.S., Alexion shall take reasonable steps to obtain a waiver of such
restrictions to the extent reasonably available or otherwise enable Alexion to
make such payments, failing which Alexion may make the royalty payments due upon
sales or other dispositions of Other Licensed Products in such country in local
currency and deposit such payments in a local bank or other depository
designated by PDL.

3.7. Royalty Reports.

(a) Current Reports. Alexion agrees to make written reports and royalty payments
to PDL within forty-five (45) days after the close of each calendar quarter
during the term of this Agreement, beginning with the calendar quarter in which
the date of first sale or other royalty-bearing disposition of an Other Licensed
Product by Alexion or any of its Affiliates or any Sublicensee occurs, and
ending with the calendar quarter in which Alexion’s obligation to pay royalties
on all Other Licensed Products pursuant to Section 3.2 expires. Each such report
shall state for the calendar quarter in question: (i) gross revenues and Net
Sales received by Alexion, its Affiliates and all Sublicensees on a
country-by-country and Other Licensed Product-by-Other Licensed Product basis;
(ii) the quantity of each Other Licensed Product sold or otherwise disposed of
in such quarter and the country of manufacture of such Other Licensed Product;
(iii) applicable offsets; and (iv) the royalty due to PDL thereon pursuant to
this Section 3. No later than at the time of the making of each such report,
Alexion shall make any payment due to PDL of royalties for the quarter covered
by such report.

(b) Termination Report. For each Other Licensed Product, Alexion agrees to make
a written report to PDL within ninety (90) days after the date on which Alexion,
its Affiliates and all Sublicensees last sell or otherwise dispose of such Other
Licensed Product in a country, stating in such report the same information
required in the quarterly reports under Section 3.7(a) for all such Other
Licensed Product made, sold or otherwise disposed of in such country not
previously reported to PDL.

3.8. Inspection. Alexion agrees to keep, and to cause its Affiliates and
Sublicensees to which Alexion has granted a sublicense under the license granted
to Alexion in Section 2.1(b) (and all Sublicensees of such Sublicensees) to
keep, for a period of at least three (3) years, clear, accurate and complete
records for each reporting period in which Net Sales occur, which records show
the manufacturing, sales, use and other disposition of Other Licensed Products
in sufficient detail to enable the royalties payable hereunder to be determined,
and further agrees to permit its

 

14

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

books and records, and to cause such Affiliates and Sublicensees to permit their
books and records, to be examined by an independent accounting firm selected by
PDL and reasonably satisfactory to Alexion (or, as applicable, such Affiliate or
Sublicensee) from time-to-time, but not more than once per calendar year. Such
examination is to be made at the expense of PDL, except in the event that the
results of such examination reveal that Alexion has underpaid PDL by [*] or
more, in which case the fees for such examination shall be paid by Alexion. Any
such discrepancies will be promptly corrected by a payment or refund, as
appropriate.

3.9. Withholding.

(a) Lump-Sum Payment. The amounts payable under Section 3.1 shall represent the
actual proceeds to be received by PDL, net of any withholding or other taxes or
levies that may be applicable to such payments, provided that PDL shall be
responsible for the payment of any and all income taxes on such payments. PDL
agrees to reasonably cooperate with Alexion in obtaining a refund of any
withholding taxes or levies paid by Alexion, if any, with respect to payments to
PDL under Section 3.1. In the event that PDL is successful in obtaining any
refund of tax withholding amounts paid by Alexion under Section 3.1, PDL agrees
to promptly remit such refund amount to Alexion.

(b) Royalty Payments. PDL shall be responsible for the payment of any and all
income taxes and any withholding taxes, levies or other duties that are levied
on the payment by Alexion to PDL of royalties under Section 3.2 of this
Agreement. Where any royalties due to be paid to PDL under Section 3.2 are
subject to any withholding or similar tax under applicable law, the Parties
shall take reasonable steps to do all such reasonable acts and things and to
sign all such deeds and documents as will enable them to take advantage of any
applicable double taxation agreements with the object of paying the sums due to
PDL under deductions of a reduced rate of withholding tax or in full. In the
event there is no double taxation agreement or the reduced rate of withholding
tax under the relevant double taxation agreement is greater than zero percent
(0%), Alexion shall promptly pay such withholding or similar tax, deduct the
relevant amount from the payment due to PDL and promptly secure and send to PDL
written proof of such withholding or similar tax in a form satisfactory to PDL.
Alexion agrees to reasonably cooperate with PDL in obtaining a foreign tax
credit in the U.S. with respect to royalties due to PDL under this Agreement.

3.10. Interest on Overdue Payments. Alexion shall be liable for interest on any
overdue payment, at the rate of [*] per annum or the highest rate allowed by
law, whichever is less, commencing on the date such payment is due until paid in
full without prejudice to PDL’s right to receive payment on the due date
(provided that, if the amount of such payment is the subject of a good faith
dispute between the Parties, then interest shall not accrue on such amount in
dispute until such dispute has been resolved (provided further that all amounts
not in dispute have been paid by Alexion in full when due)). The Parties shall
discuss and attempt to resolve in good faith any such disputes within a
reasonable period of time.

 

15

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

3.11. No Royalty Offsets. No royalty percentages or amounts that Alexion owes or
pays to any other Person shall be creditable or offset against or shall
otherwise affect the royalties or other amounts owed by Alexion to PDL under
this Agreement.

 

4. INFRINGEMENT OF PDL QUEEN PATENT FAMILY

4.1. Suits. PDL shall not have any obligation hereunder to institute any action,
suit or other proceeding against any Third Parties for infringement of any of
the patents included in the PDL Queen Patent Family or any Other PDL Patents or
to defend any action, suit or proceeding brought by a Third Party which
challenges or concerns the validity or enforceability of any of the patents
included in the PDL Queen Patent Family or any Other PDL Patents.

 

5. REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

5.1. Valid Agreement and Certain Other Representations and Warranties. Each
Party represents and warrants to the other Party that it has all requisite legal
and corporate power and authority, and the rights necessary, to enter into this
Agreement and to carry out and perform all of its obligations under this
Agreement and, with respect to PDL, to grant all of the licenses and rights,
and, with respect to Alexion, to grant all of the rights, granted by it under
this Agreement. PDL represents, warrants and covenants to Alexion that (a) it is
the sole and exclusive owner of the entire right, title and interest in and to
the PDL Queen Patent Family, except for those exclusive licenses and rights set
forth on Exhibit C and the non-exclusive licenses that PDL has previously
granted, (b) no other Person has any ownership right, title or interest or,
except for those exclusive licensees set forth on Exhibit C, an exclusive
license in or to any issued patent or patent application included in the PDL
Queen Patent Family, (c) the PDL Queen Patent Family may be licensed to Alexion
hereunder without payment of any royalty or fee, or incurring any other
obligation, to any other Person, (d) during the period commencing on March 16,
2007 and ending on the Effective Date, neither PDL nor any of its Affiliates
have sold, assigned or otherwise transferred to any Person (including, without
limitation, by granting any exclusive license, in respect of which license such
exclusive licensee has standing to sue for infringement of any of the patents
described in this Section 5.1(d) based on the manufacture, use, sale, offer for
sale, import or export of Soliris or of the variable region of any other
Licensed Homology Product) any right, title or interest in or to any issued
patents or patent applications that PDL or any of its Affiliates owned or
exclusively licensed in from any other Person at any time during such period
which may be infringed by the manufacture, use, sale, offer for sale, import or
export of Soliris or of the variable region of any other Licensed Homology
Product, including, without limitation, for any indication in any country or
geographic territory, and (e) none of the Other PDL Patents will be infringed by
the manufacture, use, sale, offer for sale, import or export of Soliris or of
the variable region of any other Licensed Homology Product, including, without
limitation, for any indication in any country or geographic territory. For the
avoidance of doubt, the representations, warranties and covenants made by PDL in
the foregoing Sections 5.1(d) and 5.1(e) are solely for the purposes of this
Agreement and the Settlement Agreement and shall not be deemed to be an
admission for the purposes of (i) any claim by or against PDL or any Affiliate
of PDL or (ii) any litigation or other proceeding between any Independent Third
Party and PDL or any Affiliate of PDL, in the case of each of subsections
(i) and (ii), to which Alexion or any of its Affiliates or any Sublicensees is
not a party and that does not involve Soliris or the variable region of any
other Licensed Homology Product.

 

16

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

5.2. Disclaimers. Nothing in this Agreement shall be construed as (a) a warranty
or representation by PDL as to the validity, enforceability or scope of any of
the patents or patent applications included in the PDL Queen Patent Family or
any Other PDL Patents, (b) a requirement that PDL file or prosecute any patent
application, or secure any patent or patent rights, or maintain any patent in
force, or provide copies of any patent applications to Alexion or its Affiliates
or any Sublicensees, or disclose any inventions described or claimed in any
patent applications, or (c) a warranty or representation by PDL that any
Licensed Product is or will be free from infringement of any patents,
copyrights, trademarks, trade secrets or other intellectual property or other
rights of any Third Parties. Alexion acknowledges and agrees that any royalties
or payments that may be due to any Third Parties in order for Alexion to make,
have made, use, sell, import, export or otherwise dispose of or exploit any
Licensed Product shall be the sole responsibility of Alexion.

5.3. No Other Warranties. EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 2.6(c) AND
SECTION 5.1 AND IN THE SETTLEMENT AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH
RESPECT TO ANY MATTER RELATING TO THIS AGREEMENT, THE SETTLEMENT AGREEMENT
AND/OR THE LITIGATION, INCLUDING, WITHOUT LIMITATION, ANY OF THE PDL QUEEN
PATENT FAMILY, ANY OTHER PDL PATENTS, OR ANY CELL LINES, ANTIBODIES OR ANY
LICENSED PRODUCTS, AND PDL FURTHER MAKES NO EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE PRACTICE OF ANY
OF THE PDL QUEEN PATENT FAMILY, OR ANY OTHER PDL PATENTS, OR THAT THE
MANUFACTURE, USE, SALE, OFFER FOR SALE, IMPORTATION, EXPORTATION AND/OR OTHER
EXPLOITATION OF ANY CELL LINES, ANTIBODIES, LICENSED PRODUCTS OR OTHER MATERIALS
WILL NOT INFRINGE ANY THIRD PARTY INTELLECTUAL PROPERTY OR OTHER RIGHTS.

5.4. Indemnification by Alexion. Alexion shall at all times, during the term of
this Agreement and thereafter, indemnify and hold harmless PDL and its
Affiliates, and PDL’s and its Affiliates’ respective directors, officers, agents
and employees, from any claim, proceeding, loss, expense and liability of any
kind whatsoever (including, without limitation, those resulting from death,
personal injury, illness or property damage, and including, without limitation,
legal expenses and reasonable attorneys’ fees) arising out of or resulting from
any Third Party claim arising out of or resulting from: (a) any Third Party
claim of patent infringement (direct or contributory) or inducing patent
infringement with respect to (i) the activities of Alexion or any of its
Affiliates or (ii) the activities of any Sublicensees, which activities, in each
case, are in connection with any Licensed Product; (b) the development,
manufacture, holding, use, testing, advertisement, importation, exportation,
offering for sale, sale or other disposition or exploitation by Alexion or any
of its Affiliates or any Sublicensees (or any distributor, customer or
representative of Alexion or any of its Affiliates or any Sublicensees that is
in privity with Alexion or any of its Affiliates or any Sublicensees), of any
Licensed Product; and/or (c) any breach by Alexion of Section 5.1.

 

17

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

5.5. Indemnification by PDL. PDL shall at all times, during the term of this
Agreement and thereafter, indemnify and hold harmless Alexion and its Affiliates
and all Sublicensees, and Alexion’s and its Affiliates’ and all Sublicensees’
respective directors, officers, agents and employees, from any claim,
proceeding, loss, expense and liability of any kind whatsoever (including,
without limitation, those resulting from death, personal injury, illness or
property damage, and including, without limitation, legal expenses and
reasonable attorneys’ fees) arising out of or resulting from any Third Party
claim arising out of or resulting from: (a) any breach by PDL of Section 5.1
and/or (b) any Person with standing (including, without limitation, any Person
who has or acquires any ownership or other exclusive right or interest in, to or
under any of the PDL Queen Patent Family or any of the Other PDL Patents through
assignment, conveyance, grant, exclusive license or otherwise) bringing any
claim in contravention of any of the provisions set forth in Section 2.6 or
Section 2.7 of this Agreement against Alexion or any of its Affiliates or any
Sublicensee (or any of their respective successors or assigns).

 

6. CONFIDENTIALITY

6.1. Confidentiality. During the term of this Agreement and for a period of five
(5) years following expiration or any termination of this Agreement, each Party
shall maintain in confidence all information and materials disclosed by the
other Party after the Effective Date and solely in connection with this
Agreement in writing and marked as confidential or disclosed orally or otherwise
and denominated in writing by the disclosing Party as confidential within thirty
(30) days after such disclosure (collectively, “Confidential Information”), and
shall not use any Confidential Information for any purpose except as reasonably
required to exercise its rights and comply with its obligations under this
Agreement or disclose any Confidential Information other than to, as applicable,
its Affiliates, employees, consultants, agents or subcontractors or any
Sublicensee as reasonably necessary in connection with such Party’s activities
as contemplated in this Agreement. Each Party shall enter into an appropriate
enforceable written agreement with, as applicable, any Affiliates, Sublicensees,
employees, consultants, agents and subcontractors to which such Party intends to
disclose any Confidential Information prior to such disclosure, pursuant to
which such Affiliate, Sublicensee, employee, consultant, agent or subcontractor
agrees to hold such Confidential Information in confidence and not make use of
any of such Confidential Information for any purpose other than those permitted
by this Agreement. Other than the fact that the Parties have resolved the
Litigation, and the fact that the Parties have entered into this Agreement, and
except to the extent disclosed in the joint press release attached as Exhibit B,
the Parties must not disclose the terms of this Agreement to any Third Party.
For the avoidance of doubt, the terms and conditions of this Agreement are
considered “Confidential Information” of each Party hereunder. For the avoidance
of doubt, this Section 6 shall not apply to any information or materials
(a) disclosed by either Party to the other Party prior to the Effective Date,
(b) that are disclosed by either Party to the other Party in connection with the
Settlement Agreement, (c) that are disclosed by either Party to the other Party
in connection with the Litigation or the Stipulated Confidentiality

 

18

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

Protective Order filed on September 5, 2007 in the Litigation (or any
information or materials covered by such Stipulated Confidentiality Protective
Order), or (d) that constitute Legal Materials (as such term is defined in the
Settlement Agreement). In the event of any conflict between the terms or
conditions of this Section 6 and any of the terms or conditions of the
Settlement Agreement, the terms and conditions of the Settlement Agreement shall
govern and control.

6.2. Exceptions. Notwithstanding anything contained herein, the obligation of
confidentiality contained in this Agreement shall not apply to the extent that:

(a) either Party (the “Recipient”) reasonably determines it is required to
disclose Confidential Information of the other Party (the “Discloser”) by order
or regulation of a governmental agency or a court of competent jurisdiction (as
may be determined by the Recipient after consultation with its legal counsel and
based on such counsel’s advice (provided that such reliance on legal advice
shall not be a complete defense with respect to a breach to the extent that the
Discloser proves by clear and convincing evidence that such advice was clearly
and substantively incorrect)), provided that the Recipient shall (i) not make
any such disclosure (other than a filing of information or materials with the
U.S. Securities and Exchange Commission or any other regulated securities market
made with a request for confidential treatment for portions of such information
or material for which such treatment may reasonably be expected to be granted)
without first providing the Discloser with prior written notice of such order or
regulation, (ii) disclose no more information than is reasonably determined to
be required by such order or regulation (as may be determined by the Recipient
after consultation with its legal counsel and based on such counsel’s advice
(provided that such reliance on legal advice shall not be a complete defense
with respect to a breach to the extent that the Discloser proves by clear and
convincing evidence that such advice was clearly and substantively incorrect)),
and (iii) reasonably cooperate with the Discloser in seeking injunctive relief
from the obligation to make such disclosure or to seek a protective order with
respect to such Confidential Information (to the extent reasonably requested by
the Discloser);

(b) the Recipient can document or demonstrate that (i) the disclosed
Confidential Information was, at the time of such disclosure by the Discloser to
the Recipient, already in the public domain other than as a result of actions of
the Recipient or its Affiliates, employees, consultants, agents or
subcontractors (or, in the event that Alexion is the Recipient, any Sublicensee)
in violation of this Section 6 or of any agreement described in Section 6.1,
(ii) the disclosed Confidential Information was rightfully known by the
Recipient or its Affiliates (as shown by its contemporaneous written records)
without any obligation of confidentiality prior to the date of disclosure by the
Discloser to the Recipient or (iii) the disclosed Confidential Information was
rightfully received by the Recipient or its Affiliates on a non-confidential
basis from a source unrelated to the Discloser who was not under a duty of
confidentiality to the Discloser;

(c) disclosure is required to be made by the Recipient to a government
regulatory agency as part of such agency’s biological product license approval
process;

 

19

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

(d) it is reasonable to conclude that the amount of fees and royalties paid or
received under this Agreement is required to be disclosed in a Party’s financial
statements or reports (as may be determined by the Recipient after consultation
with its legal counsel or accountants and based on such advice (provided that
such reliance on legal advice shall not be a complete defense with respect to a
breach to the extent that Discloser proves by clear and convincing evidence that
such advice was clearly and substantively incorrect));

(e) either Party is required to provide this Agreement to a Third Party (and
only to the extent it is so required, including, without limitation, to the
extent required by such Third Party) in connection with any diligence for an
actual or potential bona fide business transaction with such Third Party
concerning (i) Licensed Products (including, without limitation, licenses and
acquisitions) or (ii) an investment or other financing; or

(f) a Party wishes to disclose the terms of this Agreement or other Confidential
Information of the other Party to its legal counselors, auditors, or other
similar professionals representing such Party; provided that such professionals
have a duty, or other obligation, of confidentiality to the disclosing Party and
that such disclosure is for business purposes and on a need to know basis.

 

7. TERM AND TERMINATION

7.1. Term. Unless earlier terminated as provided in this Section 7, this
Agreement shall come into force on the Effective Date and shall continue until
expiration of the last to expire patent included in the PDL Queen Patent Family.
Thereafter, this Agreement shall expire.

7.2. Termination.

(a) PDL may, at its option, terminate this Agreement upon written notice to
Alexion if Alexion does not pay PDL the payments described in Section 3.1 in
accordance with and within the due dates set forth in Section 3.1.

(b) If Alexion shall at any time default in the payment of any royalty payment
obligation or the submission of any royalty report under this Agreement with
respect to an Other Licensed Product and fails to remedy such default within
thirty (30) days after receipt of written notice thereof from PDL, PDL may, at
its option, terminate this Agreement solely with respect to such Other Licensed
Product, which termination shall be automatically effective at the end of such
thirty (30) day period unless otherwise specified by PDL in such written notice;
provided, however, that, if within such thirty (30) day period Alexion shall
have remedied such breach, this Agreement shall remain in force; and provided,
further, that such termination shall not prejudice the right of PDL to recover
any royalty or other sums due at the time of such termination. Notwithstanding
the foregoing in this Section 7.2(b), if a default in the payment of any royalty
payment obligation or the submission of any royalty report under this Agreement
with respect to any Other Licensed Product (that has not been cured as set forth
above in this Section 7.2(b)) is a material uncured breach solely by a
Sublicensee under a sublicense agreement, then PDL may only terminate such
sublicense agreement solely with respect to such Other Licensed Product (and may
not terminate this Agreement or any other sublicense agreement in its entirety
or with

 

20

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

respect to such Other Licensed Product) by notifying Alexion to terminate such
sublicense agreement (and after Alexion’s receipt of such notice from PDL,
Alexion shall immediately notify such Sublicensee that such sublicense agreement
is immediately terminated). Alexion shall not be deemed to have breached this
Agreement if a payment is not made and the amount of such payment is the subject
of a good faith dispute between the Parties (provided that Alexion has promptly
notified PDL in writing of such good faith dispute and further provided that all
amounts not in dispute have been paid to PDL in full).

(c) Except as set forth in Section 7.2(a) and Section 7.2(b), if either Party
shall at any time commit any material breach of this Agreement hereunder and
fails to remedy such breach within forty-five (45) days after receipt of written
notice thereof from the non-breaching Party, then the non-breaching Party may,
at its option, terminate this Agreement, which termination shall be
automatically effective at the end of such forty-five (45) day period unless
otherwise specified by the non-breaching Party in such written notice; provided,
however, that, if within such forty-five (45) day period, the breaching Party
shall have remedied such breach, this Agreement shall remain in force in its
entirety. Notwithstanding the foregoing in this Section 7.2(c), if a material
breach of this Agreement (that has not been cured as set forth above in this
Section 7.2(c)) (i) relates solely to one or more Other Licensed Product, then
the non-breaching Party may only terminate this Agreement solely with respect to
such Other Licensed Product(s) (and not this Agreement in its entirety), or
(ii) is a material uncured breach solely by a Sublicensee under a sublicense
agreement, then if PDL is the non-breaching Party, PDL may only terminate such
sublicense agreement (and not this Agreement in its entirety or any other
sublicense agreement) by notifying Alexion to terminate such sublicense
agreement (and after Alexion’s receipt of such notice from PDL, Alexion shall
immediately notify such Sublicensee that such sublicense agreement is
immediately terminated). Any such termination shall not prejudice the right of
the non-breaching Party to recover damages with respect to such breach.
Notwithstanding anything contained in this Agreement, neither Party shall have
any right to terminate this Agreement if the other Party breaches Section 6. In
the event either Party breaches Section 6, then, the sole and exclusive remedy
of the Parties shall be the right to seek equitable relief and damages for such
breach.

(d) After termination of this Agreement (other than termination of this
Agreement by PDL pursuant to Section 7.2(c)), Alexion, and/or if applicable, any
of its Affiliates and/or Sublicensees, shall have the right to sell-off all
inventory of Other Licensed Product (including, without limitation, all Bulk
Product, in-process Other Licensed Product and Finished Product) owned or
controlled by Alexion and/or, if applicable, any of its Affiliates or any
Sublicensees and existing as of the date of such termination of this Agreement
(collectively, “Existing Inventory”), which shall include the right to make
Existing Inventory of Bulk Product and in-process Other Licensed Product into
Finished Product, provided that Alexion continues to pay PDL royalties on all
Net Sales of Other Licensed Products included in the Existing Inventory pursuant
to Section 3 and complies with all terms and conditions of this Agreement
(and/or, if applicable, that any such Sublicensee is compliant with the terms
and conditions that are required to be included in the applicable sublicense
agreement pursuant to Section 2.2(c)).

 

21

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

(e) This Agreement may be terminated by either Party upon the occurrence of any
of the following which is not stayed or vacated within ninety (90) days after
such occurrence: (i) a petition in bankruptcy is filed by or against the other
Party; (ii) an adjudication of the other Party as bankrupt or insolvent;
(iii) an appointment of a liquidator, receiver or trustee for all or a
substantial part of the other Party’s property; or (iv) an assignment for the
benefit of creditors of the other Party.

7.3. No Waiver. The right of either Party to terminate this Agreement as
provided herein shall not be affected in any way by its waiver of any previous
failure by the other Party to perform hereunder or by its failure to take action
with respect thereto.

7.4. Effect of Expiration or Termination. Upon any termination of this Agreement
pursuant to Section 7.2(a), Section 7.2(b), Section 7.2(c) or Section 7.2(e) in
its entirety or with respect to any Other Licensed Product, the license granted
to Alexion under Section 2.1(b) (or, in the event that this Agreement is
terminated only with respect to such Other Licensed Product, the licensed
granted to Alexion under Section 2.1(b) with respect to such Other Licensed
Product), and all rights under Section 2.1(b) sublicensed by Alexion or any
Sublicensee (or, in the event that this Agreement is terminated only with
respect to such Other Licensed Product, all rights under Section 2.1(b)
sublicensed by Alexion or any Sublicensee with respect to such Other Licensed
Product) and any rights granted by PDL to Alexion under this Agreement (or, in
the case this Agreement is terminated only with respect to such Other Licensed
Product, any rights granted by PDL to Alexion under this Agreement with respect
to such Other Licensed Product), shall, subject to Alexion’s and its Affiliates’
Sublicensees right to sell-off Existing Inventory pursuant to Section 7.2(d),
immediately terminate, and each Party shall, if requested by the other Party,
immediately return to such other Party any and all Confidential Information of
such other Party in its possession, custody or control in whatever form held
(including, without limitation, all copies or embodiments thereof) or shall, at
such other Party’s written direction, destroy all such Confidential Information
(including, without limitation, all copies or embodiments thereof) and certify
its destruction in writing to such other Party; except that (i) PDL shall not be
obligated to return or destroy any information included in any report provided
by Alexion to PDL pursuant to Section 3.7, (ii) neither Party shall be obligated
to return or destroy the portion of the Confidential Information of the other
Party that may be found in analyses, compilations, studies or other documents
prepared by such Party or its representatives, (iii) neither Party shall be
obligated to return or destroy Confidential Information of the other Party
contained in such Party’s electronic back-up files that are created in the
normal course of business pursuant to such Party’s standard protocol for
preserving its electronic records and (iv) each Party may retain one (1) copy of
the other Party’s Confidential Information solely for archival purposes
(including, without limitation, for legal and evidentiary purposes) and in
accordance with Section 6. Upon the expiration (but, for the avoidance of doubt,
not any termination of this Agreement pursuant to Section 7.2(a), Section
7.2(b), Section 7.2(c) or Section 7.2(e)), as of the effective date of such
expiration, the license granted by PDL to Alexion under Section 2.1(b) shall be
fully paid-up, irrevocable, perpetual and, as set forth herein, fully
sublicensable. For the avoidance of doubt, the foregoing shall not limit
Alexion’s fully paid-up, irrevocable, perpetual and sublicensable license with
respect to an Other Licensed Product in a particular country as set forth in
Section 3.2.

 

22

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

7.5. Survival. Expiration of this Agreement or termination of this Agreement for
any reason hereunder shall not affect any accrued rights or obligations of the
Parties arising in any manner under this Agreement as of the date of such
expiration or termination. In any event, Section 2.1(a) (except in the event of
termination of this Agreement pursuant to Section 7.2(a)), Section 2.5, Section
2.6 (except in the event of termination of this Agreement pursuant to Section
7.2(a)), Section 2.7 (except in the event of termination of this Agreement
pursuant to Section 7.2(a)), Section 3, Section 4, Section 5, Section 6, Section
7.4, this Section 7.5 and Section 8 shall survive any expiration or termination
of this Agreement.

 

8. GOVERNANCE PROVISIONS

8.1. Assignment.

(a) Assignment by Alexion.

(i) Alexion may freely assign or otherwise transfer this Agreement (or any
rights or obligations under this Agreement) without the consent of PDL, provided
that any such assignee or transferee agrees in writing to be bound by the terms
of this Agreement, and provided further that Alexion shall not assign or
otherwise transfer this Agreement except together with the Settlement Agreement.
Upon such assignment or other transfer, nothing contained herein or in the
Settlement Agreement shall prohibit such assignee or transferee from filing or
otherwise initiating or participating in any lawsuit or arbitration proceeding
that alleges or seeks a determination that one or more claims of an issued
patent within the PDL Queen Patent Family is invalid or unenforceable, provided
that no Licensed Product forms any jurisdictional basis on which such lawsuit or
proceeding is filed or continued or thereafter becomes a subject of such lawsuit
or proceeding. In addition, and without limiting Section 3.5(f) of the
Settlement Agreement, if such assignee or transferee is an Antibody Person that
directly or indirectly acquires Alexion or a controlling interest in Alexion
(whether by operation of law, merger (regardless of which entity is the
surviving entity), stock, or asset purchase or through any other structure or
transaction) (where “controlling” has the meaning specified in Section 1.1),
nothing contained herein or in the Settlement Agreement shall prohibit such
assignee or transferee, for so long as such assignee or transferee is an
Antibody Person, from filing or otherwise initiating or participating in any
interference, reexamination or opposition proceeding that seeks a determination
that one or more claims of an issued patent within the PDL Queen Patent Family
is invalid or unenforceable, provided that no Licensed Product forms any
jurisdictional basis on which such proceeding is filed or continued or
thereafter becomes a subject of such proceeding.

(ii) Alexion and PDL each acknowledge and agree that this Agreement will be
binding upon any Person to which Alexion sells, transfers or assigns all or
substantially all of its rights and interests relating to any of the Licensed
Products, and Alexion shall, as a condition to any such sale, transfer or
assignment, cause any such recipient to acknowledge and agree to the same in
writing. Upon such sale, transfer or assignment, nothing contained herein or in
the Settlement Agreement shall prohibit such recipient from filing or otherwise
initiating or participating in any lawsuit or arbitration proceeding that
alleges or seeks a determination that

 

23

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

one or more claims of an issued patent within the PDL Queen Patent Family is
invalid or unenforceable, provided that no Licensed Product forms any
jurisdictional basis on which such lawsuit or proceeding is filed or continued
or thereafter becomes a subject of such lawsuit or proceeding. In addition, and
without limiting Section 3.5(f) of the Settlement Agreement, if such recipient
is an Antibody Person that directly or indirectly acquires Alexion or a
controlling interest in Alexion (whether by operation of law, merger (regardless
of which entity is the surviving entity), stock, or asset purchase or through
any other structure or transaction) (where “controlling” has the meaning
specified in Section 1.1), nothing contained herein or in the Settlement
Agreement shall, for so long as such recipient is an Antibody Person, prohibit
such recipient from filing or otherwise initiating or participating in any
interference, reexamination or opposition proceeding in which such recipient
seeks a determination that one or more claims of an issued patent within the PDL
Queen Patent Family is invalid or unenforceable, provided that no Licensed
Product forms any jurisdictional basis on which such proceeding is filed or
continued or thereafter becomes a subject of such proceeding.

(b) Assignment by PDL. PDL may freely assign or otherwise transfer this
Agreement (or any rights or obligations under this Agreement) without the
consent of Alexion, provided that any such assignee or transferee agrees in
writing to be bound by the terms of this Agreement, and provided further that
PDL shall not assign or otherwise transfer this Agreement except together with
the Settlement Agreement. PDL and Alexion each acknowledge and agree that this
Agreement will be binding upon any Person to which PDL sells, transfers or
assigns all or substantially all of its rights, title and interests in or to any
of the PDL Queen Patent Family and that PDL shall, as a condition to any such
sale, transfer or assignment, cause any such assignee or transferee to agree in
writing to be bound by the terms of this Agreement.

8.2. Entire Agreement; Amendment. This Agreement and the Settlement Agreement
(including, without limitation, all Exhibits hereto and thereto) constitute the
entire agreement between the Parties hereto with respect to the subject matter
of this Agreement and the Settlement Agreement and supersede all previous
proposals, negotiations, discussions and agreements, whether written or oral,
related to such subject matter. This Agreement shall be changed or modified only
by an instrument in writing signed by both Parties.

8.3. Severability. If any provision of this Agreement is declared invalid by any
court of competent jurisdiction in a decision from which an appeal cannot be
taken or is not taken within the time provided by law, then and in such event
such provision shall, solely with respect to the jurisdiction to which such
court decision applies, be limited or eliminated to the minimum extent necessary
to, if reasonably possible, render such provision valid, but this Agreement, in
all other respects and all other jurisdictions, will remain in full force and
effect; provided, however, that, if the provision so invalidated is essential to
this Agreement as a whole, then the Parties shall negotiate in good faith to
amend the terms hereof as nearly as practical to carry out the original interest
and intent of the Parties.

8.4. Notices. Any notice or report required or permitted to be given by a Party
under this Agreement shall be in writing and shall be sent by express courier
with tracking capabilities (expenses prepaid) or facsimile with confirmation of
transmission and further confirmed by

 

24

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

mailing by certified first class U.S. mail (return receipt requested and postage
prepaid) or express courier with tracking capabilities (expenses prepaid), to
the address of the other Party that follows (or to such other address as PDL or
Alexion may furnish to the other in writing) and shall be effective three
(3) business days after such sending by such express courier or facsimile:

If to PDL:

PDL BioPharma, Inc.

932 Southwood Boulevard

Incline Village, NV 89451

Attention: Chief Executive Officer (cc: General Counsel)

Facsimile Number: (775) 832-8501

With a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges, LLP

201 Redwood Shores Parkway

Redwood Shores, CA 94065

Attention: Vernon M. Winters

Facsimile Number: (650) 802-3100

If to Alexion:

Alexion Pharmaceuticals, Inc.

352 Knotter Drive

Cheshire, CT 06410

Attention: Chief Executive Officer (cc: General Counsel)

Facsimile Number: (203) 271-8198

With a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

153 East 53rd Street

New York, NY 10022

Attention: Gerald J. Flattmann Jr.

Facsimile Number: (212) 446-6460

8.5. Choice of Law. The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the State of New York that are
applicable to contracts between New York residents to be performed wholly within
New York, without regard to the conflict of laws provisions thereof.

 

25

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

8.6. Dispute Resolution.

(a) Negotiations. Any dispute, controversy or claim arising out of any provision
of this Agreement or the interpretation, enforceability, performance, breach,
termination or validity thereof, including, without limitation, this dispute
resolution provision, shall be subject to the procedures set forth in this
Section 8.6. A designated representative of each of PDL and Alexion will meet as
reasonably requested by either Party to review any such dispute, controversy or
claim. If the disagreement is not resolved by the designated representatives by
mutual agreement within thirty (30) days after a meeting to discuss the
disagreement, either Party may at any time thereafter provide the other Party
written notice specifying the terms of such disagreement in reasonable detail.
Upon receipt of such notice, the chief executive officers of PDL and Alexion
shall meet at a mutually agreed upon time and location for the purpose of
resolving such disagreement. The chief executive officers of PDL and Alexion
will discuss such disagreement and/or negotiate for a period of up to sixty
(60) days in an effort to resolve such disagreement or negotiate an acceptable
interpretation or revision of the applicable portion of this Agreement mutually
agreeable to both Parties, without the necessity of formal procedures relating
thereto. During the course of such negotiations, the Parties will reasonably
cooperate and provide information that is not materially confidential in order
that each of the Parties may be fully informed with respect to the issues in
dispute. The institution of a formal legal proceeding under Section 8.6(b) or
Section 8.6(c) to resolve the disagreement may occur by written notice to the
other Party only after the earlier of: (i) the chief executive officers mutually
agreeing that resolution of the disagreement through continued negotiation is
not likely to occur; or (ii) following expiration of the sixty (60) day
negotiation period.

(b) Arbitration. Subject to Section 8.6(a), any dispute, controversy or claim
arising out of this Agreement or the breach or alleged breach of this Agreement,
but not including any dispute, controversy or claim concerning the infringement,
or any permitted challenges to validity or enforceability (as set forth in
Section 4.2(e) of the Settlement Agreement), of any of the PDL Queen Patent
Family, shall be submitted by the Parties to arbitration in New York, New York
in accordance with the then-current Comprehensive Arbitration Rules and
Procedures of JAMS (www.jamsadr.com) except as otherwise provided herein.

(i) If the dispute, controversy or claim concerns the infringement, or any
permitted challenges to validity or enforceability (as set forth in
Section 4.2(e) of the Settlement Agreement), of any of the PDL Queen Patent
Family, all matters subject to such dispute, controversy or claim hereunder
shall be removed to Federal District Court as provided in Section 8.6(c). The
arbitration must be conducted by a three-member arbitration panel selected from
the then-extant JAMS neutral roster as follows: each Party shall select one
Party-appointed JAMS arbitrator from the then-extant JAMS Intellectual Property
Roster within thirty (30) days from a demand for arbitration. The third
arbitrator shall be an arbitrator from the then-extant JAMS Federal Judge Roster
that the two Party-appointed arbitrators shall select by agreement. If the two
Party-appointed arbitrators cannot agree on the third arbitrator, then the third
arbitrator shall be selected by JAMS from the then-extant JAMS Federal Judge
Roster.

(ii) The arbitration must be conducted pursuant to the JAMS Comprehensive
Arbitration Rules extant when the arbitration demand is made, except that if
such rules conflict with any provision of this Agreement, the latter controls.
Any arbitration

 

26

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

proceeding hereunder must be held in English and a transcribed record must be
prepared in English. The decision of the arbitrator panel will be that of the
majority of the arbitrators, and must be in writing and set forth the basis
therefor. Such decision shall be final, binding, and non-appealable, provided
that the provisions of this Section 8.6(b) have been complied with.

(iii) Discovery must be permitted by the arbitration panel (and such discovery
shall be within the scope of California Code of Civil Procedure Sections 1283.05
and 1283.1); provided that all discovery must be completed within sixty
(60) days of the appointment of the arbitration panel.

(iv) The award rendered by the arbitrator panel shall include costs of
arbitration, reasonable attorneys’ fees and reasonable costs for expert and
other witnesses, and judgment on such award may be entered in any court having
jurisdiction thereof. Nothing in this Agreement shall be deemed as preventing
either Party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
the dispute to the extent necessary to protect either Party’s name, proprietary
information, trade secrets, know-how or any other similar proprietary rights. If
the issues in dispute involve scientific or technical matters related to
monoclonal antibody technology, any arbitrator chosen hereunder shall have not
less than five (5) years of educational training and/or experience sufficient to
demonstrate a reasonable level of relevant scientific and/or technical knowledge
related to monoclonal antibody technology. If the issues in dispute involve
patent matters (other than infringement, or any permitted challenges to validity
or enforceability (as set forth in Section 4.2(e) of the Settlement Agreement),
of any of the PDL Queen Patent Family which shall be removed to Federal District
Court as provided in Section 8.6(c)), then such arbitrator shall also be a
licensed patent attorney or otherwise knowledgeable about patent law matters and
to the extent possible, with monoclonal antibody technology. The decision of the
arbitrator panel shall be in writing and shall set forth the basis therefor. The
arbitrator panel shall have the authority to award such remedies as he or she
believes appropriate in the circumstances, including compensatory damages,
consequential and incidental damages, interest, tort damages (but not punitive
or similar damages) and specific performance and other equitable relief.

(c) Patent Matters. Subject to Section 8.6(a), (i) any dispute, controversy or
claim that involves the infringement, or any permitted challenges to validity or
enforceability (as set forth in Section 4.2(e) of the Settlement Agreement), of
any of the PDL Queen Patent Family issued in the United States shall be
adjudicated in the United States District Court for the District of Delaware,
and (ii) any dispute, controversy or claim that involves the infringement, or
any permitted challenges to validity or enforceability (as set forth in
Section 4.2(e) of the Settlement Agreement), of any of the PDL Queen Patent
Family issued in any other country shall be brought before an appropriate
regulatory or administrative body or court in such country. The prevailing Party
shall be entitled to recover from the other Party the reasonable attorneys’
fees, costs and expenses incurred by such prevailing Party in connection with
any action or proceeding under this Section 8.6(c).

 

27

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

8.7. Waiver. No failure on the part of either Party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of
either Party in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. The observance of any provision of this Agreement
may be waived (either generally or in any particular instance and retroactively
and/or prospectively) only by an instrument in writing signed by both Parties.

8.8. Force Majeure. Neither Party shall be responsible to the other Party for
failure or delay in performing any of its obligations under this Agreement or
for other non-performance hereof, provided that such delay or non-performance is
occasioned by a cause beyond the reasonable control and without fault or
negligence of such Party, including, without limitation, earthquake, fire,
flood, explosion, discontinuity in the supply of power, court order or
governmental interference, act of God, strike or other labor trouble, and
provided further that such Party will notify the other Party as soon as is
reasonably practicable and that such Party entirely performs its obligations as
promptly as reasonably practicable thereafter.

8.9. Publicity. The Parties will issue a joint press release concerning the
Parties’ entry into this Agreement in the form attached as Exhibit B. Other than
the foregoing and except in accordance with Section 6.2 or as required by law or
regulation, neither Party shall publicly disclose the terms or conditions of
this Agreement unless expressly authorized to do so by the other Party, which
authorization shall not be unreasonably withheld, conditioned or delayed, or
except to the extent previously publicly disclosed in compliance with this
Agreement or the Settlement Agreement. In the event such other Party authorizes
such disclosure, then the Parties will work together to develop a mutually
acceptable disclosure.

8.10. Headings. The captions used herein are inserted for convenience of
reference only and shall not be construed to create obligations, benefits or
limitations or otherwise used in the interpretation of this Agreement.

8.11. Construction. All references to Exhibits and Sections in this Agreement
shall be references to Exhibits to and Sections of this Agreement except as
otherwise expressly provided herein.

8.12. Successors and Assigns. This Agreement shall be binding on, inure to the
benefit of, and be enforceable by the Parties and their respective heirs,
successors and valid assigns.

8.13. License Survival During Bankruptcy. It is the Parties’ intention that all
rights and licenses granted under or pursuant to this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the U.S. Bankruptcy Code. The Parties agree that Alexion, as
a licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the U.S. Bankruptcy Code.

 

28

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

8.14. Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall be regarded as one and the same instrument. Execution and
delivery of this Agreement by exchange of facsimile copies bearing the facsimile
signature of a Party hereto shall constitute a valid and binding execution and
delivery of this Agreement by such Party. Such facsimile copies shall constitute
enforceable original documents.

[The remainder of this page is intentionally left blank.]

 

29

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Effective Date.

 

PDL:     Alexion: PDL BioPharma, Inc.     Alexion Pharmaceuticals, Inc.

By:

  /s/ John P. McLaughlin     By:   /s/ Leonard Bell

Name:

  John P. McLaughlin     Name:   Leonard Bell Title:   CEO     Title:   CEO

 

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

Exhibit A

Other Licensed Products

None.

 

A-1

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

Exhibit B

Press Release

 

LOGO [g76341g73a82.jpg]       LOGO [g76341g66k38.jpg]

ALEXION PHARMACEUTICALS AND PDL BIOPHARMA RESOLVE PATENT DISPUTE

Alexion Licenses PDL’s Queen et al. Patents for Soliris®

January 5, 2009. Incline Village, Nevada, and Cheshire, Connecticut – PDL
BioPharma, Inc. (NASDAQ: PDLI) and Alexion Pharmaceuticals, Inc. (NASDAQ: ALXN)
today jointly announced that the companies have entered into a definitive
license agreement and settlement agreement that resolve the legal disputes
between them relating to Alexion’s humanized antibody, Soliris® (eculizumab) and
PDL’s patents known as the Queen et al. patents.

Under the agreements announced today, PDL has granted Alexion a license under
certain claims in the Queen patent portfolio, and provided Alexion a covenant
not to sue in respect of other claims in the Queen patent portfolio, thus
permitting Alexion to commercialize Soliris® for all indications under the Queen
patents. In consideration of this license, Alexion will pay PDL $25 million. No
additional payments will be owed by Alexion to PDL under the Queen patents in
respect of Soliris® sales for any indication. As part of the settlement, Alexion
has confirmed that the Queen patent claims are valid and that Soliris® employs
technology covered under the Queen patents. Further, Alexion has agreed not to
challenge or assist other parties in challenging the validity of the Queen
patents in the future.

PDL’s Queen patents are related to the humanization of antibodies. Soliris® was
approved in the U.S. and European Union in 2007 as a treatment for patients with
paroxysmal nocturnal hemoglobinuria (“PNH”), a rare, debilitating and
life-threatening blood disease. The use of Soliris® as a treatment for other
rare and severe disorders is in early stages of investigation.

Under the license agreement announced today, PDL has separately granted Alexion
the right to take a royalty-bearing license under PDL’s Queen patents to
commercialize additional Alexion humanized antibodies that may be covered by the
Queen patents in the future. In the event that Alexion takes such a license,
Alexion will pay PDL a royalty of 4% of net sales of such non-Soliris products.
Additional terms of the agreements were not disclosed.

 

B-1

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

“PDL helped revolutionize the development of therapeutic antibodies to treat
patients with previously untreatable and devastating conditions,” said Leonard
Bell, M.D., Chief Executive Officer of Alexion.

John P. McLaughlin, President and Chief Executive Officer of PDL said, “We
appreciate Alexion’s efforts to resolve the dispute and its acknowledgement
about our patents’ strength. Soliris® is an important therapeutic product, and
it serves a critical – and otherwise underserved – market.”

With the closing of these agreements, the previously announced claims filed by
PDL and counterclaims filed by Alexion in the U.S. District Court for the
District of Delaware will be dismissed.

About Soliris®

Soliris® is the first product approved for the treatment of paroxysmal nocturnal
hemoglobinuria (PNH) in the U.S. and Europe. PNH is a rare, debilitating, and
life-threatening blood disorder defined by the destruction of red blood cells,
or hemolysis. In patients with PNH, hemolysis can cause life-threatening
thromboses, recurrent pain, kidney disease, disabling fatigue, impaired quality
of life, severe anemia, pulmonary hypertension, shortness of breath and
intermittent episodes of dark-colored urine (hemoglobinuria). Soliris® is the
only treatment that blocks this hemolysis before it occurs.

About Alexion

Alexion Pharmaceuticals, Inc. is a biopharmaceutical company working to develop
and deliver life-changing drug therapies for patients with serious and
life-threatening medical conditions. This press release and further information
about Alexion Pharmaceuticals, Inc. can be found at: www.alexionpharm.com.

About PDL BioPharma

PDL BioPharma, Inc. was a leader in the humanization of monoclonal antibodies
and enabled the discovery of a new generation of targeted treatments for cancer
and autoimmune diseases. This press release and further information about PDL
BioPharma, Inc. can be found at: www.pdl.com.

Forward Looking Statement

This press release contains forward-looking statements. Each of these
forward-looking statements involves risks and uncertainties. Actual results may
differ materially from those, express or implied, in these forward-looking
statements, including because

 

B-2

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

Alexion or PDL fail to timely fulfill their respective obligations under the
settlement agreement or patent license agreement. PDL and Alexion expressly
disclaim any obligation or undertaking to release publicly any updates or
revisions to any forward-looking statements contained herein to reflect any
change in their respective expectations with regard thereto or any change in
events, conditions or circumstances on which any such statements are based for
any reason, except as required by law, even as new information becomes available
or other events occur in the future. All forward-looking statements in this
press release are qualified in their entirety by this cautionary statement.

# # #

 

B-3

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

Exhibit C

Exclusive Licenses and Rights Granted by PDL to a Third Party Prior to the
Effective Date

[*]

 

C-1

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.